Citation Nr: 0607196	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-37 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's adrenogenital syndrome, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from August 1968 to July 1974  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which, in pertinent part, denied an increased disability 
evaluation for the veteran's adrenogenital syndrome.  In May 
2004, the RO increased the evaluation for the veteran's 
adrenogenital syndrome from 10 to 20 percent.  In July 2005, 
the veteran was afforded a video conference hearing before 
the undersigned Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that the record establishes that an 
evaluation in excess of 40 percent is warranted for his 
adrenogenital syndrome as his disability is manifested by 
musculoskeletal, gastrointestinal, and fatigue symptoms.  It 
has necessitated that he exhaust all of his leave from work.  

A September 2003 physical evaluation from Jan M. Hoffman, 
M.D., conveys that James Keller, M.D., referred the veteran 
for an endocrine evaluation.  Dr. Hoffman determined that the 
veteran's clinical findings necessitated an alteration in his 
medications.  At the July 2005 video conference hearing 
before the undersigned Veterans Law Judge, the veteran 
testified that when his service-connected disability became 
symptomatic, he was treated by Dr. Keller.  Clinical 
documentation of the cited treatment record is not of record.  
The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The veteran was last afforded a VA examination for 
compensation purposes which addressed his adrenogenital 
syndrome in November 2003.  In his March 2004 notice of 
disagreement, the veteran advanced that his adrenogenital 
syndrome had increased in severity.  The VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
an additional VA evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his adrenogenital syndrome 
after 2000 including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact James Keller, M.D., and 
all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Request that copies of all pertinent 
VA clinical documentation pertaining to 
treatment of the veteran after October 
2004, not already of record, be forwarded 
for incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of his adrenogenital syndrome.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  Then readjudicate the veteran's 
entitlement to an increased evaluation 
for his adrenogenital syndrome.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

